Per Curiam.
Defendant was sentenced to a term of 3 to 6 years in the Nebraska Penal and Correctional Complex upon pleading guilty to a charge of delivery of a controlled substance, to wit, hashish, in violation of Neb. Rev. Stat. § 28-416(l)(a) (Cum. Supp. 1982).
He appeals and assigns as error only the excessiveness of the sentence. After a review of the record we agree. Defendant was 22 years old with no previous felony convictions and a minor juvenile record. His codefendant received a sentence of 18 months to 3 years.
Defendant’s sentence is modified to provide for a sentence of 18 months to 3 years. Defendant is to receive credit for all time served.
Affirmed as modified.